UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-D ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the monthly distribution period from July 12, 2007toAugust 13, 2007 Commission File Number of issuing entity: 333-140804-02 J.P. Morgan Chase Commercial Mortgage Securities Trust 2007-CIBC19 (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-140804 J.P. Morgan Chase Commercial Mortgage Securities Corp. (Exact name of depositor as specified in its charter) JPMorgan Chase Bank, National Association. and CIBC Inc. (Exact name of sponsor as specified in its charter) New York (State or other jurisdiction of incorporation or organization of the issuing entity) Applied for, but not yet received from the I.R.S. (I.R.S. Employer Identification No.) c/o LaSalle Bank National Association 135 South LaSalle Street Chicago, Illinois 60603 (Address of principal executive offices of the issuing entity) (Zip Code) 312-904-7323 (Telephone number, including area code) N/A (Former name, former address, if changed since last report) Registered/reporting pursuant to (check one) Name of exchange Title of class Section 12(b) Section 12(g) Section 15(d) (If Section 12(b)) Classes A-1, A-2,A-3,A-4, A-SB, A-1A, X, A-M, A-J,B, C, D, and E. o o x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o SEC 2503 (03-05) Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. PART I - DISTRIBUTION INFORMATION Item 1. Distribution and Pool Performance Information. The monthly distribution report for the periodreferenced above forthe holders of J.P. Morgan Chase Commercial Mortgage Securities Trust 2007-CIBC19, Commercial Mortgage Pass-Through Certificates, Series 2007-CIBC19 is attached as Exhibit 99.1. PART II - OTHER INFORMATION Item 2. Legal Proceedings. None. Item 3. Sales of Securities and Use of Proceeds. None. Item 4. Defaults Upon Senior Securities. Not applicable. Item 5. Submission of Matters to a Vote of Security Holders. None. Item 6. Significant Obligors of Pool Assets. None. Item 7. Significant Enhancement Provider Information. None. Item 8. Other Information. None. Item 9. Exhibits. (a) 24 Power-of-Attorney and Secretary's Certificate, datedJune 14, 2007, and Unanimous Written Consent of the Board of Directors of J.P. Morgan Chase Commercial Mortgage Securities Corp., dated June 5, 2007. (b) 99.1 Monthly distribution report pursuant to Section 4.02 of the Pooling and Servicing Agreement for the period referenced above. The date and time stamp on the attached monthly distribution report is 10-Aug-2007 - 10:48. SIGNATURES* Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: August 17, 2007 J.P. Morgan Chase Commercial Mortgage Securities Corp. By: Barbara L. Marik, acting in her capacity as First Vice President of LaSalle Bank National Association, the Trustee of the J.P. Morgan Chase Commercial Mortgage Securities Trust 2007-CIBC19, as Attorney-in-Fact /s/ Barbara L. Marik Barbara L. Marik First Vice President
